department of the treasury internal_revenue_service washington d c tax exempt and government entities dwvision number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in intemal revenue code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do net qualify for exemption as an organization described in code sec_504 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow n accordance with code sec_6104 c we will notify the appropriate state officiais of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-820-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enctosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax exempt and covennment entites divisron date date law firm k company contact person identification_number contact number fax number employer_identification_number uil number l employes m applicant o website p country t dollar_figure amount u amount v dollar_figure amount w amount dollar_figure amount x dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you m were formed in b on c your stated purposes listed in the articles of incorporation are as follows a to function as a forum and meeting place in d for accredited investors and representatives of financial organizations and representatives of stage technology companies in a professional bi-monthly meeting club event in d the companies presenting in m and seeking investments will be screened by m e early- in addition to becoming a c in itself in each one e-related philanthropy accredited in the us as a c organization the club meeting m will provide b opportunity to promote its cause and present its mission to the dedicate funds beyond its operating_expenses and reserves to support such philanthropies at the end of each budget-year aitending m will your c purpose as stated in your form_1023 is to help the e economy grow through charitable economic development the united_states central intelligence agency and the intemational monetary fund both consider p a developed country you are membership_organization having both individual and corporate members an individual membership is open to any accredited investor under rule of the securities_and_exchange_commission sec regulations as any natural_person whose individual net_worth or joint net_worth with that person's spouse at the time of his purchase exceeds dollar_figure has a reasonable expectation of reaching the same income level in the current_year an entity an individual represents qualifies for membership if it is an accredited investor as defined under rule of the sec regulations and the individual is attending as a representative of the corporation and not in an individual capacity an accredited investor is defined corporate level memberships are open to accredited investors defined under rule as follows any entity whose equity owners are accredited investors acorporation partnership business_trust limited_liability_company or sec_501 organization with total assets of million dollars a broker dealer registered pursuant to sec_15 of the securities exchange act of a bank savings and loan association as defined in sec_3 of the securities act of whether acting in its individual or fiduciary capacity an insurance_company as defined in sec_2 of the securities act of an investment_company registered under the investment act of or a business_development_company as defined in sec_2 of that act aplan established and maintained by a state its political subdivisions or any agency_or_instrumentality of a state or its political subdivisions for the benefit of its employees if such a plan has total assets in excess of milion dollars an employee_benefit_plan established within the meeting of erisa provided that the investment decision is made by a plan fiduciary as defined in sec_3 of such act which is a bank savings and loan association insurance_company or registered investment_advisor or that employee benefit pian has total assets in excess of milion dollars or if the plan is self directed with investment decisions made solely by persons that are accredited investors aperson attending a meeting as the representative of a corporate member cannot simultaneously attend in an individual capacity there are also levels of membership consisting of platinum and gold the platinum membership costs dollar_figure and entitles the member to one complimentary pass and two reduced price guest tickets for each of your events written acknowledgement on all marketing materials including those on your web site as a platinum member access to the past and future company presentation data base and access to information on all mambers the gold membership costs dollar_figure and entitles the member to one complimentary pass and one reduced price guest ticket for each event written acknowledgement on all marketing materials including those on your web site and access to the past and future company presentations as well as the membership-only section of your web site including the data base membership is not required for participating in your activities but members will have benefits consisting of accass to more information prior to and after club meetings as well as the benefits associated with the platinum and gold memberships you bring together us investors primarily with e early stage technology companies in a bimonttily event in d these companies will operate in the fields of life sciences intemet telecom software clean tach securily and defense from e early stage companies of which only the most promising companies will have the opportunity to make presentations to potential investors at the bimonthly events growth companies are located by your management team and screened by your hand picked person pool of well established professionals a two member screening committee reviews and selects the most promising early stage companies in each spacific technology area to make presentations at meetings you expect to receive applications the early the company must complete an application and to be eligible for consideration the early stage company must first meet the criteria to register in your database located on your website provide detailed information conceming technological innovation intellectual_property protection financial reports and projections corporate and contractual governance management and development teams and must pay a registration fee of t as part of the application process the company must include a year business forecast the requested investment amount the legal and ip status a marketing plan and founders and management team background information the early stage company may also submit a slide power point presentation if approved the fee is processed the application is forwarded to one of your member screening teams the screening team reviews the application and will determine if the company meets the criteria to present at the bimonthly meeting at the end of the process the screening teams meet and make final decisions and will invite the most promising companies to make presentations at your next meeting those chosen will pay an additional presentation fee of t those selected will present their business plans in club meetings before who have the financial ability to invest in early stage e technology in addition you will give one e related philanthropy the opportunity to address the assembled investors to solicit funding in order to be considered an organization must submit a 2-page summary of its activities showing that itis involved in a worthy e cause the organization must investors also exhibit a transparent accounting system and efficient operations the page summary must also describe the impact the organization has made and its funding needs a registration fee of u'is processed only after it has been selected after the presentation start_up early stage technology companies atypical meeting consists of a cocktail reception which has an allotted minute time period hours devoted to presentations by four e alongside one e focused philanthropy opportunity to pose specific questions to the companies who have presented then the will be asked if they would like te meet with any of the companies in a separate meeting place on the following day at these meetings who are interested in making investments in specific companias that have made presentations decide whether to make a firm commitment to conduct due diligence and proceed to an actual investment if there is no firm commitment at this time notice is sent to your members who are then free te approach the company directly and negotiate an investment an an individual basis investors will have the the firm specializes in g and l are partners with the law firm of j the board consists of three members f g and h in later correspondence the applicant began referring to has l commercial law this includes corporate mergers and acquisitions corporate financing contracts intellectual_property and ant trust litigation and commercial real_estate the law firm provides you services pincite of its customary billing rates however g’s individual services are provided free of charge information obtained through correspondence shows that that f owns k an advisory investment_company in d services to you moreover your members will not be required to make use of k's services you are primarily operated by volunteers who serve on the executive committee these volunteers assist in screening business pians for investment potential from dozens of e early stage companies the volunteers are professionals involved in e technology and ara well established you operate from the offices of k rent free k does not provide you use an independent_contractor as an administrator approximately hours per month and be compensated v per year you also have a comprehensive website o which lists the services and benefits to members and provides early stage technology companies with information about your program and the steps involved in becoming registered in your data base the about section of o reads this administrator will work mis the first club established in the us exclusively focusing on bringing us investors with e early stage companies in an upscale professional environment it further reads there are many ways to help p as business people we have focused on companies from the sectors in which e technology is currently demonstrating exceptional abilities inctuding life sciences internet electronics telecom software clean-tech and homeland security our hand selecting executive committee carefully evaluates and screens the numerous companies applying to m eventually choosing four to five most promising companies to present before our esteemed group of m's members are given valuable benefits such as access to m's members’ online data base alongside an club meetings opportunity to hear about the selected companies in members or guests of m are not in the business of making profits our sole all purpose is to promote our philanthropic causes we have identified an opportunity to provide us with an exciting format to support p doing good for p while doing well for yourself is no longer a vision the who is m section reads a core value of m’s club is to encourage philanthropic contribution alongside deal making therefore at each meeting a prescreened e related charitable cause will present its case for the support and consideration of the members you are supported by membership fees registrant fees and corporate sponsorship there are levels of sponsorship - emerald and diamond an emerald sponsorship costs w and entitles the sponsor to logo acknowledgment on your website a one page informational flyer in all club folders an invitation to present a 3-minute sales pitch along with an information desk at a club meeting acknowledgment of your representative in the greetings of six events and one complimentary pass and one reduced price ticket for each event diamond sponsorships limited to firms in specific fields having to do with finance such as commercial banks accounting firms venture capital firms law firs and consulting firms cost x diamond sponsors receive the came benefits as emerald sponsors sec_501 of the intemal revenue code of provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized if they are organized and operated exclusively for religious charitable and educatlanal purposes law sec_501 -1 a of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 -1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for ong or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 and d li of the regulations state that an organization whose net eamings inure to the benefit of private shareholders or individuals or which is operated for the benefit of private interests is not operated exclusively for exempt purposes revrul_61_170 196_2_cb_112 describes a nurses association which maintained an employment registry primarily for the employment of members it was nat granted exemption as a charitable_organization under sec_501 since it was engaged in rendering particular services for individual persons revrul_68_117 1968_1_cb_251 describas an organization that was formed and operated to assist needy families in developing counties that qualified under sec_601 c this organization conducted regular guided self help programs as well as assisted in arranging credit for farmers on reasonable terms with a realistic repayment schedule revrul_74_587 1974_2_cb_162 describes an organization that qualified under sec_501 the organization was formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low cost or long term laans to or the purchase of equity interests in various business enterprises in economically depressed areas revrul_76_268 1976_2_cb_144 describes an organization that enabled prospective investors to make sound investments by the mutual exchange of investment information the organization carried on rot only educational activities but other activities directed to the support and promotion of the economic interests of its members it did not qualify for exemption under sec_501 c of the code in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 295_f2d_924 ct ‘owned controlling interests in several businesses engaged in selling and distributing petroleum products its net_income was distributed to teachers colleges for scholarships the court concluded that although the organization gave its profits ta charitable organizations it did not qualify for exemption under sec_501 cl involved a nonstock corporation that the court found that an in 92_tc_1053 organization that trained individuals for careers as political campaign professionals was denied exemption because of the secondary benefit accruing to entities of a political_party and its candidates since all its graduates became employed by or consultants to these entities and candidates the court concluded that the school was not primarily engaging in activities that accomplish educational_purposes because it benefited private interests to more than an insubstantial degree the court accepted the irs's argument that where the training of individuals is focused on furthering a particular targeted private interest the conferred secondary benefit ceases to be incidental to the organization’s exempt purposes application of law you do not meet the organizational_test of sec_1_501_c_3_-1 of the regulations because your purposes are broader than those permitted specifically you provide services to your members to enable tham to make investments consequently you do not meet the organizational_test described in sec_501 c you are not as described in sec_1 c -1 c of the income_tax regulations because you ae not engaged primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code further more than an insubstantial part of your activities are not in furtherance of an exempt_purpose you are not as described in sec_1 c -a c and d if of the regulations because you are operated for the benefit of private interests you are operating like the organization described in revrul_61_170 1961_2_cb_112 because you are primarily engaged in the performance of specified services for your members for example your website indicates that you rigorously prescreen the business plans of startup businesses in order to find the most promising investment opportunities for members ‘you maintain that you are operating to grow the economy of p however you are not like the organization described in revrul_68_117 1968_1_cb_251 the united_states central intelligence agency as well as the intemational monetary fund both considers p a developed ‘country you are also not like the organization described in revrul_74_687 1974_2_cb_162 you primarily select recipients of your services based on the potential return cn investment and not on any community benefit whether or not start-up businesses are located in an impoverished area of p is not even considered your operations appear to be similar to those in revrul_76_366 1976_2_cb_144 because your activities are directed to the support and promotion of the economic interests of your members moreover the statement on the website m's members are given valuable benefits such as access to to hear about the selected companies in are operating to provide investment opportunities to members along with permitting persons from start_up businesses to solicit financial backing from your members you are also allowing one representative from a c charity with a mission and activities in p to make a presentation at your meeting in order to solicit donations the charities like the startup businesses must pay a fee to be considered then undergo a rigorous screening process and compete with other charities you have not established how allowing a charity to solicit donations from your members accomplishes a purpose described in sec_501 c investor's members’ online database alongside an opportunity investor club meeting further confirms that you ‘you are similar to the organization described in 295_f2d_924 you assert sico’s position for exemption based on donating excess revenue to charity this by itself is ineutficient to warrant tax exemption applicant's position you believe you qualify under sec_501 you wrote that you are incorporated as a charitable and educational_organization with no profitable intentions through bringing together e computer scientists entrepreneurs not for profit organizations us philanthropists and potential investors you will achieve your goals of developing a stable and growing economy in p you reiterate that there are no profitable or non exempt purposes which you intend to pursue all net_earnings will ba distributed to a not-for-profit organization you state that one of the primary activities is to encourage and emphasize contributions and active_participation in not-for-profit_organizations at your events alongside your message of economic development in p thus you believe you qualify under sec_601 c additionally you were founded to support p because of the constant fear of war and terror p relies ina large part on assistance from overseas in order to assist in its growth you intend to facilitate the same furthermore you state that a valid c purpose is the advancement of science and will achieve this purpose by seeking to further advanced computer sciance and technology in p you describe how many of today's current technologies were invented in p you will continue to serve the e economy by contributing to new scientific technology and helping it grow moreover you state that your intent to bring together americans who wish to donate and invest in e companies and charities accomplishes a c purpose for a large number of charities presenting at meetings will enable them to solicit a significant amount of revenue with your assistance charities will interface directly with potential donors who will hopefully take an active role in their growth and development you then wrote that you seek to illuminate and educate american investors as to the needs of computer knowledge and high tech industry in p ‘you are apen to any potential business leader who is interested in contributing to e organizations you also provide opportunities for lesser known e entrepreneurs and not-for- profit organizations that would not have the opportunity to seek funds the chance to present and advance their causes and ideas to a us audience the real opportunity is provided for the ‘small business entrepreneurs and not-for-profit_organizations by giving them access to foreign and domestic investment opportunities in response to the service's assertion that you are operating for the benefit of members you maintain that your main purpose is to advance science and the economy in p and thus yau are not similar to the organization described in 92_tc_1053 you assert that your invastment activity is merely a tool used to achieve this purpose any secondary benefits that inure to the investors de so because of your intent to contribute to the success of the e economy including both p's not-for-profit sector and various science sectors of its economy you believe that the amelioration and growth of the e economy by far outweighs any particular benefit that inures to members you also dispute the contention that you have a substantial non-exempt v purpose like the organization described in better business bureau of washington d c united_states you maintain that your purpose fits entirely within the exempt framework as you seek to advance science in an innovative way by connecting various start_up companies with investors you will enable companies to bring these innovations and scientific progress to the market place inc qur response to applicant’s position you failed to provide any information from which it can be concluded that your activities further or advance a charitable purpose nor are you first your financial support to organizations described in sec_501 is an insignificant part of your total activities your charitable giving is limited to your annual excess revenues any public benefit resulting from this is tenuous compared to the service of private interests serving any public and charitable purpose by allowing one hand-pickad charity for a fee ta solicit donations at your organization's meetings second you substantiate that helping p’s economy grow accomplishes an exempt_purpose described in sec_501 while it may be true that certain organizations which ultimately accomplish exempt purposes through the provision of assistance to for-profit businesses may qualify as an economic development_corporation described in sec_501 these organizations must demonstrate that by providing assistance to new businesses they are achieving an exempt_purpose by relieving the poor in an area considered to be depressed you have not demonstrated that the services provided to help establish private businesses would p is not an area considered to ultimately help relieve the poor and distressed in a blighted_area be blighted or distressed and you have not shown how your activities will ameliorate the conditions of distressed members of that country third although the advancement of science may promate a purpose exempt under sec_501 you have not explained how providing technology start_up companies a forum to seek investments from your members advances science your investment-fostering activity is not merely a toal to achieve exempt purposes you do not agree that you are like the organization in 92_tc_1053 however like the organization in the court case at least one of the intended classes of beneficiaries of your activities are not members of any charitable_class neither your members nor other participating accredited investors nor the early stage technology entrepreneurs are members of a charitable_class because the benefits of your program are targeted to these classes of persons they could not be considered incidental to the accomplishment of any exempt_purpose even if you could demonstrate that your activities tended to benefit one or mora charitable classes as well as these purely private interests conclusion based on the facts that you have provided we conclude that you are not organized and operated for exempt purposes within the meaning of sec_501 c of the code because you are primarily operating for the economic benefit of members you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the ‘statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your ‘statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your sppeal can be found on page of publication under the heading ‘regional office appeal must be accompanied by the following decleration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement 1f an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the intemal revenue service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs cov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do net need to take any further action if we do riot hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh ‘you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
